  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.1 Page 1 of 13



 1 Abbas Kazerounian, Esq. (SBN: 249203)
   ak@kazlg.com
 2 KAZEROUNI LAW GROUP, APC
 3 245 Fischer Ave., Suite D1
   Costa Mesa, CA 92626
 4 Telephone: (800) 400-6808
   Facsimile: (800) 520-5523
 5
 6 Ryan L. McBride, Esq. (SBN: 297557)
   ryan@kazlg.com
 7 KAZEROUNI LAW GROUP, APC
 8 2633 E. Indian School Road, Suite 460
   Phoenix, AZ 85016
 9 Telephone: (800) 400-6808
   Facsimile: (800) 520-5523
10
11 Attorneys for Plaintiffs
12                           UNITED STATES DISTRICT COURT
13                          SOUTHERN DISTRICT OF CALIFORNIA
14    Andy and Courtney Spears, individuals,              CASE NO. '20CV2232 BEN BGS
15
                             Plaintiff,                   COMPLAINT FOR DAMAGES FOR
16
                                                          VIOLATIONS OF:
17    v.
                                                          1.   THE FAIR DEBT COLLECTION
18
      Midland Credit Management, Inc.,                         PRACTICES ACT, 15 U.S.C. § 1692
19                                                             ET SEQ. (“FDCPA”);

20                           Defendant.
                                                          2.   THE ROSENTHAL FAIR DEBT
21                                                             COLLECTION PRACTICES ACT,
                                                               CAL. CIV. CODE § 1788, ET SEQ.
22
                                                             (“RFDCPA”);
23                                                        3. NEGLIGENT AND WILLFUL
                                                             VIOLATIONS OF THE TELEPHONE
24
                                                             CONSUMER PROTECTION ACT, 47
25                                                           U.S.C. § 227(B) (“TCPA”)
26
                                                          JURY TRIAL DEMANDED
27
28

     ______________________________________________________________________________________________
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.2 Page 2 of 13



 1                                           INTRODUCTION
 2            1.      The United States Congress has found abundant evidence of the use of
 3 abusive, deceptive, and unfair debt collection practices by many debt collectors, and
 4 has determined that abusive debt collection practices contribute to the number of
 5 personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of
 6 individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15
 7 U.S.C. § 1692 et seq, to eliminate abusive debt collection practices by debt
 8 collectors, to insure that those debt collectors who refrain from using abusive debt
 9 collection practices are not competitively disadvantaged, and to promote consistent
10 State action to protect consumers against debt collection abuses.
11            2.      The California legislature has determined that the banking and credit
12 system and grantors of credit to consumers are dependent upon the collection of just
13 and owing debts and that unfair or deceptive collection practices undermine the
14 public confidence that is essential to the continued functioning of the banking and
15 credit system and sound extensions of credit to consumers. The Legislature has
16 further determined that there is a need to ensure that debt collectors exercise this
17 responsibility with fairness, honesty, and due regard for the debtor’s rights and that
18 debt collectors must be prohibited from engaging in unfair or deceptive acts or
19 practices.1
20            3.      The TCPA prohibits: (1) any person from calling a cellular telephone
21 number; (2) using an automatic telephone dialing system (“ATDS”); and (3) without
22 the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).
23            4.      The TCPA defines an “automatic telephone dialing system” (“ATDS”)
24 as “equipment that has the capacity - (A) to store or produce telephone numbers to
25 be called, using a random or sequential number generator; and (B) to dial such
26 numbers.” 47 U.S.C. § 227(a)(1).
27
28   1
         Cal. Civ. Code §§ 1788.1 (a)-(b)

     ______________________________________________________________________________________________
                                                    1
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.3 Page 3 of 13



 1          5.      In an action under the TCPA, a plaintiff must only show that the
 2 defendant “called a number assigned to a cellular telephone service using an
 3 automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
 4 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
 5          6.      The Federal Communications Commission (“FCC”) is empowered to
 6 issue rules and regulations implementing the TCPA. According to the FCC’s
 7 findings, calls in violation of the TCPA are prohibited because, as Congress found,
 8 automated or prerecorded telephone calls are a greater nuisance and invasion of
 9 privacy than live solicitation calls, and such calls can be costly and inconvenient.
10 The FCC also recognized that wireless customers are charged for incoming calls
11 whether they pay in advance or after the minutes are used. Rules and Regulations
12 Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-
13 278, Report and Order, 18 FCC Rcd 14014 (2003).
14          7.      In 2012, the FCC issued an order tightening the restrictions for
15 automated telemarketing calls, requiring “prior express written consent” for such
16 calls to wireless numbers. See In the Matter of Rules & Regulations Implementing
17 the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)
18 (emphasis supplied).
19          8.      To obtain express written consent for telemarketing calls, a defendant
20 must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
21 a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
22 consent….and having received this information, agrees unambiguously to receive
23 such calls at a telephone number the [plaintiff] designates.”                       In re Rules &
24 Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
25 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
26          9.      The TCPA regulations promulgated by the FCC define “telemarketing”
27 as “the initiation of a telephone call or message for the purpose of encouraging the
28 purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §

     ______________________________________________________________________________________________
                                                    2
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.4 Page 4 of 13



 1 64.1200(f)(12). In determining whether a communication constitutes telemarketing,
 2 a court must evaluate the ultimate purpose of the communication. See Golan v.
 3 Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
 4          10.     “Neither the TCPA nor its implementing regulations ‘require an
 5 explicit mention of a good, product, or service’ where the implication of an improper
 6 purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705
 7 F.3d 913, 918 (9th Cir. 2012)).
 8          11.     “‘Telemarketing’ occurs when the context of a call indicates that it was
 9 initiated and transmitted to a person for the purpose of promoting property, goods,
10 or services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R.
11 § 64.1200(f)(12); In re Rules and Regulations Implementing the Telephone
12 Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
13 21517853, at *49).
14          12.     The FCC has explained that calls motivated in part by the intent to sell
15 property, goods, or services are considered telemarketing under the TCPA. See In
16 re Rules and Regulations Implementing the Telephone Consumer Protection Act of
17 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
18 are encouraged to purchase, rent, or invest in property, goods, or services during the
19 call or in the future. Id.
20          13.     In other words, offers “that are part of an overall marketing campaign
21 to sell property, goods, or services constitute” telemarketing under the TCPA. See
22 In re Rules and Regulations Implementing the Telephone Consumer Protection Act
23 of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
24          14.     If a call is not deemed telemarketing, a defendant must nevertheless
25 demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
26 of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
27 Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
28 non-advertising calls”).

     ______________________________________________________________________________________________
                                                    3
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.5 Page 5 of 13



 1          15.     Further, the FCC has issued rulings and clarified that consumers are
 2 entitled to the same consent-based protections for text messages as they are for calls
 3 to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
 4 (9th Cir. 2009) (The FCC has determined that a text message falls within the
 5 meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res.,
 6 Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden
 7 of showing that it obtained Plaintiff's prior express consent before sending him the
 8 text message). (emphasis added).
 9          16.     As recently held by the United States Court of Appeals for the Ninth
10 Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature,
11 invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a
12 violation under the TCPA ‘need not allege any additional harm beyond the one
13 Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017
14 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.
15 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
16          17.     ANDY AND COURTNEY SPEARS (“Plaintiffs”), by Plaintiffs’
17 attorneys, brings this action to challenge the actions of MIDLAND CREDIT
18 MANAGEMENT, INC. (“Defendant”), with regard to unlawfully contacting Mrs.
19 Spears’ employer and continuing to call Plaintiffs without Plaintiffs’ consent using
20 an ATDS in violation of the TCPA.
21          18.     Plaintiffs make these allegations on information and belief, with the
22 exception of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel,
23 which Plaintiffs allege on personal knowledge.
24          19.     While many violations are described below with specificity, this
25 Complaint alleges violations of the statutes cited in their entirety.
26          20.     Unless otherwise stated, all the conduct engaged in by Defendant took
27 place in California and Tennessee.
28

     ______________________________________________________________________________________________
                                                    4
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.6 Page 6 of 13



 1          21.     Any violations by Defendant was knowing, willful, and intentional, and
 2 Defendant did not maintain procedures reasonably adapted to avoid any such
 3 violation.
 4          22.     Unless otherwise indicated, the use of Defendant’s names in this
 5 Complaint includes all agents, employees, officers, members, directors, heirs,
 6 successors, assigns, principals, trustees, sureties, subrogees, representatives, and
 7 insurers of Defendant’s named.
 8                                     JURISDICTION AND VENUE
 9          23.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C.
10 § 1681p; 15 U.S.C. § 1692 et seq.; 47 U.S.C. § 227(b); and 28 U.S.C. § 1367 for
11 supplemental state claims.
12          24.     This action arises out of Defendant’s violations of (i) Fair Debt
13 Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”); (ii) California’s
14 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788.17
15 (“RFDCPA”); and (iii) Telephone Consumer Protection Act, 47 U.S.C. § 227(b).
16          25.     Because Defendant conducts business is located in San Diego,
17 California and registered with the California Secretary of State, personal jurisdiction
18 is established.
19          26.     Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
20 (i) Defendant resides in the City of San Diego, State of California which is within
21 this judicial district; (ii) the conduct complained of herein occurred within this
22 judicial district; and, (iii) Defendant conducted business within this judicial district
23 at all times relevant.
24                                                PARTIES
25          27.     Plaintiff Andy Spears is an adult resident of Sumner County, Tennessee
26 and resides at 106 Sagamore Trace, Hendersonville, Tennessee 37075. He is the
27 husband of Plaintiff Courtney Spears. He is a “consumer” within the meaning of the
28 Fair Debt Collection Practices Act, 15 U.S.C. § 1692a (3).

     ______________________________________________________________________________________________
                                                    5
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.7 Page 7 of 13



 1          28.     Plaintiff Courtney Spears is an adult resident of Sumner County,
 2 Tennessee and resides at 106 Sagamore Trace, Hendersonville, Tennessee 37075.
 3 She is the wife of Plaintiff Andy Spears. She is a “consumer” within the meaning of
 4 the Fair Debt Collection Practices Act, 15 U.S.C. § 1692a (3).
 5          29.     Defendant is a Kansas for-profit corporation duly licensed in the State
 6 of California, with principal offices at 350 Camino de la Muir, Suit 300, San Diego,
 7 California 92108- 3007.
 8          30.     Defendant Midland Credit Management, Inc. is a “debt collector”
 9 within the meaning of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692a (6).
10          31.     Defendant is a “person” as defined by 47 U.S.C. § 153 (39).
11                                      FACTUAL ALLEGATIONS
12          32.     At the beginning of November, 2019 Defendant, a “debt collector” with
13 the meaning of 15 U.S.C. § 1692a(6) of the Fair Debt Collection Practices Act
14 (“FDCPA”) began making telephone calls to the Plaintiffs on behalf of Citibank
15 regarding a credit card account held by the Plaintiffs.
16          33.     The vast majority of these calls were made to Plaintiffs’ cellular phones
17 through the use of an ATDS as defined by 47 U.S.C. § 227(a)(1) in order to attempt
18 to collect a debt.
19          34.     Defendant’s calls constituted calls that were not for emergency
20 purposes as defined by 47 U.S.C. § 227(b)(1)(A).
21          35.     Defendant’s calls were placed to telephone number assigned to a
22 cellular telephone service for which Plaintiffs incurs a charge for incoming calls
23 pursuant to 47 U.S.C. § 227(b)(1).
24          36.     Plaintiffs are informed and believe Defendant was using an ATDS
25 because on most or all of the calls to Plaintiffs from Defendant, there was a click
26 and a pause before a live representative of Defendant would talk.
27
28

     ______________________________________________________________________________________________
                                                    6
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.8 Page 8 of 13



 1          37.     On November 15, 2019 a representative of Midland named “Brenda”
 2 called the school where Courtney Spears is a teacher and left a message with the
 3 front desk.
 4          38.     Upon learning of the November 15 call, Plaintiffs accessed the Midland
 5 official computer website and completed a contact form specifically asking the
 6 company not to contact his wife at work.
 7          39.     Nonetheless, Defendant’s representative contacted the school where
 8 Courtney Spears works again on November 18, 2019 and again on November 20,
 9 2019.
10          40.     A school employee asked Defendant’s representative not to attempt to
11 contact Mrs. Spears again at the school during the November 20, 2019 call.
12          41.     The calls to Mrs. Spears’ employer stopped after November 20, 2019.
13          42.     However, Defendant’s representatives continued to contact Plaintiffs
14 on their cellular phones consistently after approximately November 1, 2019.
15          43.     These calls were very persistent, occurring three to five times per day.
16          44.     The calls were made from multiple telephone numbers (characteristic
17 of an Automatic Telephone Dialing System, making it hard to identify the source of
18 the calls).
19          45.     On January 2, 2020 Plaintiffs sent a letter to Midland requesting that it
20 communicate with them regarding the debt to Citibank only in writing.
21          46.     This letter effectively revoked any consent to contact that might have
22 been previously given to contact Plaintiffs’ cellular phones.
23          47.     Despite Plaintiffs’ January 2, 2020 letter, the frequent calls continued.
24          48.     Plaintiffs next sent a letter to Midland dated January 11, 2020 by
25 certified mail through the United States Postal Service demanding that they be
26 contacted about the debt only by mail.
27          49.     When the calls continued at the pace of three to five per day at least six
28 days per week, Plaintiffs sent a third letter dated January 25, 2020 by certified mail

     ______________________________________________________________________________________________
                                                    7
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
  Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.9 Page 9 of 13



 1 through the United States Postal Service demanding that the calls cease and that
 2 Plaintiffs be contacted about the debt only by mail.
 3          50.     Despite three letters, two sent by certified mail, the calls to Plaintiffs’
 4 cellular phones continued unabated until they ceased in early March of 2020.
 5          51.      For the four-month period from early November 2019 through early
 6 March 2020, Defendant’s representatives made approximately 400 phone calls to
 7 the Plaintiffs on their cellular phones.
 8          52.     Approximately half of those calls were made after Defendant had been
 9 instructed in writing to cease calling and contact them only in writing.
10          53.     In addition, Defendant’s representatives contacted Courtney Spears
11 three times at her place of employment, a school at which she teaches.
12          54.      Two of those calls to Courtney Spears’ employer came after Plaintiffs
13 had specifically instructed Defendant not to call Courtney Spears’ place of
14 employment.
15          55.     The calls to Courtney Spears’ place of employment only ceased when
16 a school official instructed Defendant’s representative to stop calling the school.
17          56.     The frequency and persistence of the calls to Plaintiffs’ cellular phones
18 was nothing short of harassment causing disruption of their lives and extreme mental
19 distress and anxiety.
20          57.     Beyond that, the calls to Courtney Spears’ place of employment caused
21 her extreme humiliation and embarrassment with her co-workers and school
22 administrators.
23          58.     Through contacting Courtney Spears’ employer, Defendant violated 15
24 U.S.C. § 1692c(a)(3) by contacting consumer’s place of employment if the debt
25 collector knows or has reason to know that the consumer’s employer prohibits the
26 consumer from receiving such communication. This section is incorporated into the
27 RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant violated Cal. Civ.
28 Code § 1788.17.

     ______________________________________________________________________________________________
                                                    8
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
 Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.10 Page 10 of 13



 1          59.     Through contacting Courtney Spears’ employer, Defendant violated 15
 2 U.S.C. § 1692c(b) by contacting a third party without the prior consent of the
 3 consumer given directly to the debt collector. This section is incorporated into the
 4 RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant violated Cal. Civ.
 5 Code § 1788.17.
 6          60.     Through contacting Plaintiffs after Plaintiffs sent the three letters of
 7 revocation to Defendant in January 2020, Defendant violated 15 U.S.C. § 1692c(C)
 8 by communicating further with Plaintiffs with respect to the alleged debt in an
 9 attempt to collect the debt. This section is incorporated into the RFDCPA through
10 Cal. Civ. Code § 1788.17; thus, Defendant violated Cal. Civ. Code § 1788.17.
11          61.     Through contacting Courtney Spears’ employer and by contacting
12 Plaintiffs after Plaintiffs sent the three letters of revocation to Defendant in January
13 2020, Defendant violated 15 U.S.C. § 1692d by engaging in any conduct in which
14 the natural consequence of which is to harass, oppress, or abuse any person in
15 connection with the collection of a debt. In addition, Defendant caused Plaintiffs’
16 telephones to ring and/or engaged Plaintiffs in a telephone conversation repeatedly
17 or continuously with intent to annoy, abuse, or harass any person at the called
18 number. This section is incorporated into the RFDCPA through Cal. Civ. Code §
19 1788.17; thus, Defendant violated Cal. Civ. Code § 1788.17.
20          62.     Through contacting Courtney Spears’ employer and by contacting
21 Plaintiffs after Plaintiffs sent the three letters of revocation to Defendant in January
22 2020, Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable
23 means to collect or attempt to collect Plaintiffs’ alleged debt. This section is
24 incorporated into the RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant
25 violated Cal. Civ. Code § 1788.17
26          63.     Through contacting Plaintiffs after Plaintiffs sent the three letters of
27 revocation to Defendant in January 2020, Defendant violated 47 U.S.C. § 227(b) by
28

     ______________________________________________________________________________________________
                                                    9
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
 Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.11 Page 11 of 13



 1 contacting Plaintiffs without Plaintiff’s prior express consent or an emergency using
 2 an ATDS.
 3                          CAUSES OF ACTION CLAIMED BY PLAINTIFF
 4                                                COUNT I
 5                VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
 6                               15 U.S.C. § 1692 ET SEQ. (FDCPA)
 7          64.     Plaintiffs incorporate by reference all of the above paragraphs of this
 8 Complaint as though fully stated herein.
 9          65.     The foregoing acts and omissions constitute numerous and multiple
10 violations of the FDCPA, including but not limited to each and every one of the
11 above-cited provisions of the FDCPA, 15 U.S.C. §1692.
12          66.     Defendant knew or should have known not to contact Courtney Spears’
13 employer especially after Plaintiffs specifically revoked consent to call Courtney
14 Spears’ employer.
15          67.     Defendant knew or should have known not to call Plaintiffs after
16 Plaintiffs expressly told Defendant not to call in three letters.
17          68.     As a result of each and every violation of the FDCPA, Plaintiffs are
18 entitled to any actual damages pursuant to 15 U.S.C. §1692k(a)(1); statutory
19 damages in the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
20 and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
21 Defendant.
22                                               COUNT II
23      VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
24                         CAL. CIV. CODE §§ 1788-1788.32 (RFDCPA)
25          69.     Plaintiffs incorporate by reference all of the above paragraphs of this
26 Complaint as though fully stated herein.
27          70.     The foregoing acts and omissions constitute numerous and multiple
28 violations of the RFDCPA.

     ______________________________________________________________________________________________
                                                   10
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
 Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.12 Page 12 of 13



 1          71.      As a result of each and every violation of the RFDCPA, Plaintiffs are
 2 entitled to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
 3 damages for a knowing or willful violation in the amount up to $1,000.00 pursuant
 4 to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant to
 5 Cal. Civ. Code § 1788.30(c) from each Defendant.
 6                                               COUNT III
 7              VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT
 8                                          47 U.S.C. § 227(B)
 9          72.      Plaintiffs incorporate by reference all of the above paragraphs of this
10 Complaint as though fully stated herein.
11          73.      The foregoing acts and omissions constitute numerous and multiple
12 violations of 47 U.S.C. § 227 et seq.
13          74.      As a result of Defendant’s negligent violations of 47 U.S.C. §227(b)(1),
14 Plaintiffs are entitled to and request $500 in statutory damages, for each and every
15 violation, pursuant to 47 U.S.C. 227(b)(3)(B).
16          75.      As a result of Defendant’s willful and/or knowing violations of 47
17 U.S.C. §227(b)(1), Plaintiffs are entitled to and request treble damages, as provided
18 by statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
19 §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
20                                        PRAYER FOR RELIEF
21          WHEREFORE, Plaintiffs pray that judgment be entered against Defendant for:
22          • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
23          • An award of statutory damages up to $1,000.00, pursuant to 15 U.S.C. §
24                1692k;
25          • An award of actual damages, in an amount to be determined at trial,
26                pursuant to Cal. Civ. Code § 1788.30(a);
27          • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
28                1788.30(b), against each named Defendant individually;

     ______________________________________________________________________________________________
                                                   11
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
 Case 3:20-cv-02232-BEN-BGS Document 1 Filed 11/16/20 PageID.13 Page 13 of 13



 1          • For reasonable attorneys’ fees and costs of suit pursuant to 15 U.S.C. §
 2                1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
 3          • An award of $500 in statutory damages, for each and every negligent
 4                violation, pursuant to 47 U.S.C. 227(b)(3)(B);
 5          • An award of $1,500, for each and every willful violation, pursuant to 47
 6                U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
 7          • Any and all other relief the Court deems just and proper.
 8                                           TRIAL BY JURY
 9          76.      Pursuant to the seventh amendment to the Constitution of the United
10 States of America, Plaintiffs are entitled to, and demands, a trial by jury.
11
12
13                                                 KAZEROUNI LAW GROUP, APC

14 Date: November 16, 2020                         By: s/ Ryan L. McBride
15                                                      Ryan L. McBride, Esq.
                                                        Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________________
                                                   12
     COMPLAINT FOR DAMAGES                                Spears, et al. v. Midland Credit Management, Inc.
